 

--------------------------------------------------------------------------------

Exhibit 10.1
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT dated as of January 15, 2013 (the "Agreement"), is by
and between Healthways, Inc., a Delaware corporation (the "Company"), and Matt
Michela (the "Executive"). This Agreement replaces and supersedes any other
employment agreement between the Company and Executive.


WHEREAS, the Company desires that the Executive serve or continue to serve as
Market Executive Officer ("Market Executive Officer") and the Executive desires
to hold such position under the terms and conditions of this Agreement; and


WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions of the employment relationship of the Executive with the Company.


NOW, THEREFORE, intending to be legally bound hereby, the parties agree as
follows:



I. EMPLOYMENT. The Company hereby employs the Executive and the Executive hereby
accepts employment with the Company, upon the terms and subject to the
conditions set forth herein.




II. TERM. Subject to termination as stated in Section VI, the term of employment
of the Executive pursuant to this Agreement (as the same may be extended, the
"Term") shall commence on February 11, 2013 (the "Effective Date"), and shall
have a continuous term of two (2) years thereafter.




III. POSITION. During the Term, the Executive shall serve as Market Executive
Officer of the Company performing duties commensurate with the position and such
additional duties as the Company shall determine. If asked, the Executive agrees
to serve, without any additional compensation, as a director on the Board of
Directors of the Company (the "Board") and/or the board of directors of any
subsidiary of the Company, and/or in one or more officer positions with the
Company and/or any subsidiary of the Company. If the Executive's employment is
terminated for any reason, whether such termination is voluntary or involuntary,
the Executive shall resign as a director and officer of the Company (and any of
its subsidiaries), such resignation to be effective no later than the date of
termination of the Executive's employment with the Company.




IV. DUTIES. During the Term, the Executive shall devote the Executive's full
time and attention during normal business hours to the business and affairs of
the Company; provided, however, that it shall not be a violation of this
Agreement for the Executive with the approval of the Company to devote
reasonable periods of time to charitable and community activities and industry
or professional activities, and/or to manage personal investments, so long as
such activities do not interfere with the performance of the Executive's
responsibilities under this Agreement.




--------------------------------------------------------------------------------

V.            COMPENSATION



A. Base Salary. The Executive's initial base salary as of the Effective Date is
$355,000 per year. Effective January 1 of each calendar year after the Effective
Date during the Term of this Agreement, upon the recommendation of the Chief
Executive Officer ("CEO"), the Board (or a committee of the Board) shall review
the Executive's base salary and may increase such amount if and as it may deem
advisable. Such initial base salary, as it may be increased during the Term, is
defined as the "Base Salary." The Base Salary shall be payable in substantially
equal installments in accordance with the Company's normal payroll practices,
and is subject to all proper taxes and withholding. The Base Salary rate at
which the Executive is being compensated on the Date of Termination (as defined
below) shall be the Base Salary rate used in determining all severance amounts
payable to the Executive hereunder.




B. Bonus Plan. Such bonus, if any, as shall be determined, upon the
recommendation of the CEO, by the Board (or any designated Committee of the
Board comprised solely of independent directors), and shall be paid in
accordance with the terms and conditions of the bonus plan established for the
Company ("Bonus Plan").




C. Long Term Incentive Awards. During the Term, upon the recommendation of the
CEO, the Board (or any designated committee of the Board comprised solely of
independent directors) will consider, in its sole discretion, long term
incentive awards to the Executive pursuant to the Company's equity incentive
plans.




D. Other Benefits. In addition to the benefits specifically provided for herein,
during the Term the Executive shall be entitled to participate in all benefit
plans maintained by the Company for officers generally according to the terms of
such plans.




VI. TERMINATION OF AGREEMENT. The Executive's employment under this Agreement
shall not be terminated except as set forth in this Section VI. Any reference to
the date of delivery of a notice of termination or resignation by either the
Company or the Executive in this Section VI shall constitute the "Date of
Termination," unless otherwise set forth herein.  For purposes of this
Agreement, the Executive will be deemed to have terminated employment when the
Executive has a "separation from service" from the Company as determined in
accordance with Treasury Regulation 1.409A-1(h).




A. By Mutual Consent. The Executive's employment pursuant to this Agreement may
be terminated at any time by the mutual written agreement of the Company and the
Executive upon such terms as are agreed upon between the parties.


 
2

--------------------------------------------------------------------------------

B. Death. If Executive dies during the Term of this Agreement, the Company shall
pay the Executive's Base Salary due through the date of the Executive's death to
the Executive's designated beneficiary plus a pro-rata portion of any Bonus Plan
or other compensation to which the Executive is otherwise entitled as of the
time of the Executive's death, which Bonus Plan amount will be determined and
paid after the end of the fiscal year for which the Bonus Plan was in place. 
The amount of Base Salary due through the date of the Executive's death shall be
paid to the Executive's designated beneficiary within thirty (30) days of the
Executive's death, with the date of such payment chosen by the Company in its
sole discretion. Any bonus shall be paid at such time designated in the Bonus
Plan. Furthermore, all outstanding stock options, restricted stock, restricted
stock units and any other unvested equity incentives shall vest and/or remain
exercisable for their stated terms solely in accordance with the terms of the
award agreements to which the Company and the Executive are parties at the time
of the Executive's death. In addition, all amounts contributed by the Company to
the Capital Accumulation Plan ("CAP") for the benefit of the Executive shall
vest and thereafter be paid out in accordance with the terms of the CAP as in
effect at the time of the Executive's death. The Company shall then have no
further obligations to the Executive or any representative of the Executive's
estate or heirs except that Executive's estate or beneficiaries, as the case may
be, shall be paid such amounts as may be payable under the Company's life
insurance policies and other plans as they relate to benefits following death
then in effect.




C. Disability




1. The Executive's employment may be terminated by written notice by either
party to the other party, when:




a. the Executive suffers a physical or mental disability entitling the Executive
to long-term disability benefits under the Company's long-term disability plan,
if any, or




b. in the absence of a Company long-term disability plan, the Executive is
unable, as determined by the Board (or any designated Committee of the Board),
to perform the essential functions of the Executive's regular duties and
responsibilities, with or without reasonable accommodation, due to a medically
determinable physical or mental illness which has lasted (or can reasonably be
expected to last) for a period of six (6) consecutive months.




2. If the Executive's employment is terminated under this Section VI.C, the
Executive shall be entitled to receive:




a. all Base Salary and benefits due to the Executive through the Date of
Termination (payable within thirty (30) days of the Date of Termination, with
the date of such payment determined by the Company in its sole discretion) and a
pro-rata portion of any Bonus Plan or other compensation to which the Executive
is otherwise entitled as of the Date of Termination, which Bonus Plan amount
will be determined after the end of the fiscal year for which the Bonus Plan was
in place and paid in accordance with the terms of such Bonus Plan;



3

--------------------------------------------------------------------------------

b. an amount equal to the Executive's Base Salary for a total of eighteen (18)
months following the Date of Termination; and




c. if permitted under the Company's group medical insurance, group medical
benefits at the same rate as then in effect for the Company's employees for two
(2) years after the Date of Termination; provided, that if the Executive instead
elects continuation of group benefits under COBRA, the Company shall pay the
full cost of the premiums for two (2) years following the Date of Termination. 
The costs of the Company's portion of any premiums due under this Section
VI.C.2.c shall be included in the Executive's gross income to the extent the
provision of such benefits is deemed to be discriminatory under Section 105(h)
of the Internal Revenue Code of 1986, as amended (the "Code").




3. The amounts in Section VI.C.2.b above shall be reduced by any disability
insurance payments the Executive receives as a result of the Executive's
disability, and shall be paid to the Executive periodically at the regular
payroll dates commencing as of the Date of Termination and for the remaining
term of the non-compete covenant in Section IX hereof. In addition, the
Executive will receive an enhanced severance amount consisting of six (6)
additional months of the Executive's Base Salary (payable periodically at
regular payroll intervals following the end of the eighteen (18) month period
described in Section VI.C.2.b above) upon the Executive's execution of a full
release of claims in favor of the Company. Such release must be executed and
become effective and any revocation period must expire within sixty (60) days of
the Date of Termination in order for the Executive to receive the Executive's
additional six (6) months of enhanced severance benefits under this Section
VI.C.3.Furthermore, all outstanding stock options, restricted stock, restricted
stock units and any other unvested equity incentives shall vest and/or remain
exercisable for their stated terms solely in accordance with the terms of the
award agreements to which the Company and the Executive are parties on the Date
of Termination. In addition, all amounts contributed by the Company to the CAP
for the benefit of the Executive shall vest and thereafter be paid out in
accordance with the terms of the CAP as in effect on the Date of Termination.




D. By the Company for Cause




1. The Executive's employment may be terminated by the Company, by written
notice to the Executive specifying the event(s) relied upon for such termination
upon the occurrence of any of the following events (each of which shall
constitute "Cause" for termination):



4

--------------------------------------------------------------------------------

a. the continued failure by the Executive to substantially perform the
Executive's duties after written notice and failure to cure within sixty (60)
days;




b. conviction of a felony or engaging in misconduct which is materially
injurious to the Company, monetarily or to its reputation or otherwise, or which
would damage Executive's ability to effectively perform the Executive's duties;




c. theft or dishonesty by the Executive;




d. intoxication while on duty; or




e. willful violation of Company policies or procedures after written notice and
failure to cure within thirty (30) days.




2. If the Executive's employment is terminated under this Section VI.D, the
Executive shall be entitled to receive all Base Salary and benefits to be paid
or provided to the Executive under this Agreement through the Date of
Termination, and no more.




3. Notwithstanding the foregoing, the Executive will receive a severance amount
consisting of six (6) months of the Executive's Base Salary (payable
periodically at regular payroll intervals, and commencing upon the first payroll
period occurring after the For Cause Release Period (defined below) expires)
upon the Executive's execution of a full release of claims in favor of the
Company. Such release must be executed and become effective and any revocation
period must expire within sixty (60) days of Date of Termination (the "For Cause
Release Period") in order for the Executive to receive the Executive's six (6)
months of severance benefits under this Section VI.D.3.  Furthermore, all
outstanding stock options, restricted stock, restricted stock units and any
other vested equity incentives shall remain exercisable solely in accordance
with the terms of the award agreements to which the Company and the Executive
are parties on the Date of Termination. All unvested equity incentives shall
terminate on the Date of Termination. In addition, all amounts contributed by
the Company to the CAP for the benefit of the Executive that have vested shall
be paid out in accordance with the terms of the CAP as in effect on the Date of
Termination. The Executive shall not be entitled to receive any unvested Company
contributions to the CAP.





5

--------------------------------------------------------------------------------

E. By the Company Without Cause




1. The Executive's employment may be terminated by the Company at any time
without Cause by delivery of a written notice of termination to the Executive.
If the Executive's employment is terminated under this Section VI.E, the
Executive shall be entitled to receive:




a. all Base Salary and benefits due to the Executive through the Date of
Termination (payable within thirty (30) days of the Date of Termination, with
the date of such payment determined by the Company in its sole discretion) and a
pro-rata portion of any Bonus Plan or other compensation to which the Executive
is otherwise entitled as of the Date of Termination, which Bonus Plan amount
will be determined after the end of the fiscal year for which the Bonus Plan was
in place and paid in accordance with the terms of such Bonus Plan;




b. an amount equal to the Executive's Base Salary for a total of eighteen (18)
months following the Date of Termination; and




c. group medical benefits for eighteen (18) months after the Date of
Termination. The costs of the Company's portion of any premiums due under this
Section VI.E.1.c shall be included in the Executive's gross income to the extent
the provision of such benefits is deemed to be discriminatory under Section
105(h) of the Code.




2. The amount in Section VI.E.1.b above shall be paid to the Executive
periodically at the regular payroll dates commencing as of the Date of
Termination and for the remaining term of the non-compete covenant in Section IX
hereof.  In addition, the Executive will receive an enhanced severance amount
consisting of six (6) additional months of the Executive's Base Salary (payable
periodically at regular payroll intervals following the end of the eighteen (18)
month period described in Section VI.E.1.b above) upon the Executive's execution
of a full release of claims in favor of the Company.  Such release must be
executed and become effective and any revocation period must expire within sixty
(60) days of the Date of Termination in order for the Executive to receive the
Executive's additional six (6) months of enhanced severance benefits. 
Furthermore, all outstanding stock options, restricted stock, restricted stock
units and any other unvested equity incentives shall vest and/or remain
exercisable for their stated terms solely in accordance with the terms of the
award agreements to which the Company and the Executive are parties on the Date
of Termination. In addition, all amounts contributed by the Company to the CAP
for the benefit of the Executive shall vest and thereafter be paid out in
accordance with the terms of the CAP as in effect on the Date of Termination.



6

--------------------------------------------------------------------------------

F. By the Executive for Good Reason




1. The Executive's employment may be terminated by the Executive by written
notice of the Executive's resignation delivered within sixty (60) days after the
occurrence of any of the following events, each of which shall constitute "Good
Reason" for resignation:




a. a material reduction in the Executive's Base Salary (unless such reduction is
part of an across the board reduction affecting all Company executives with a
comparable title);




b. a requirement by the Company to relocate the Executive to a location that is
greater than twenty-five (25) miles from the location of the office in which the
Executive performs the Executive's duties hereunder at the time of such
relocation;




c. in connection with a Change in Control, a failure by the successor person or
entity, or the Board, either to honor this Agreement or to present the Executive
with an employment agreement containing provisions substantially similar to this
Agreement or otherwise satisfactory to the Executive and which is executed by
the Executive; or




d. a material reduction in the Executive's title, or a material and adverse
change in Executive's status and responsibilities, or the assignment to
Executive of duties or responsibilities which are materially inconsistent with
Executive's status and responsibilities.




2. The Executive shall give the Company written notice of the Executive's
intention to resign for Good Reason (stating the reason therefor) within sixty
(60) days after the occurrence of one of the events stated in Section VI.F.1.a,
b, c or d above (the "Good Reason Events") and the Company shall have sixty (60)
days (the "Cure Period") thereafter to rescind the Good Reason Event(s), in
which event the Executive no longer shall have the right to resign for Good
Reason. If the Company fails to rescind the Good Reason Event(s) before the
expiration of the Cure Period, then the Executive may resign for Good Reason and
receive the benefits described below so long as the resignation for Good Reason
occurs within thirty (30) days following the expiration of the Cure Period,
otherwise the right to resign on the basis of that Good Reason Event(s) shall be
deemed to have been waived.   If the Executive resigns for Good Reason as
defined in this Section VI.F, the Executive shall be entitled to receive:



7

--------------------------------------------------------------------------------

a. all Base Salary and benefits due to the Executive under this Agreement
through the Date of Termination (payable within thirty (30) days of the Date of
Termination, with the date of such payment determined by the Company in its sole
discretion) and a pro-rata portion of any Bonus Plan or other compensation to
which the Executive is otherwise entitled as of the Date of Termination, which
Bonus Plan amount will be determined after the end of the fiscal year for which
the Bonus Plan was in place and paid in accordance with the terms of such Bonus
Plan;




b. an amount equal to Executive's Base Salary for a total of eighteen (18)
months following the Date of Termination; and




c. group medical benefits for eighteen (18) months after the Date of
Termination.  The costs of the Company's portion of any premiums due under this
Section VI.F.2.c shall be included in the Executive's gross income to the extent
the provision of such benefits is deemed to be discriminatory under Section
105(h) of the Code.




3. The amount in Section VI.F.2.b above shall be paid to the Executive
periodically at the regular payroll dates commencing as of the Date of
Termination and for the remaining term of the non-compete covenant in Section IX
hereof. In addition, the Executive will receive an enhanced severance amount
consisting of six (6) additional months of the Executive's Base Salary (payable
periodically at regular payroll intervals following the end of the eighteen (18)
month period described in Section VI.F.2.b above) upon the Executive's execution
of a full release of claims in favor of the Company.  Such release must be
executed and become effective any and any revocation period must expire within
sixty (60) days of the Date of Termination in order for the Executive to receive
the Executive's additional six (6) months of enhanced severance benefits. 
Furthermore, all outstanding stock options, restricted stock, restricted stock
units and any other unvested equity incentives shall vest and/or remain
exercisable for their stated terms solely in accordance with the terms of the
award agreements to which the Company and the Executive are parties on the Date
of Termination. In addition, all amounts contributed by the Company to the CAP
for the benefit of the Executive shall vest and thereafter be paid out in
accordance with the terms of the CAP as in effect on the Date of Termination.




G. By the Executive Without Good Reason




1. The Executive may terminate the Executive's employment at any time by
delivery of a written notice of resignation to the Company no less than sixty
(60) days and no more than ninety (90) days prior to the effective date of the
Executive's resignation. The Executive shall receive all Base Salary and
benefits due under this Agreement through the next payroll date following the
Date of Termination, and no more.



8

--------------------------------------------------------------------------------

2. Although the Executive is not entitled to any severance amount in the event
of termination pursuant to this Section VI.G, the Executive may reduce the term
of the non-compete and non-solicitation covenants in Section IX hereof, from
twenty-four (24) months to eighteen (18) months, upon execution of a full
release of claims in favor of the Company. Furthermore, all outstanding stock
options, restricted stock, restricted stock units and any other vested equity
incentives shall remain exercisable solely in accordance with the terms of the
award agreements to which the Company and the Executive are parties on the Date
of Termination. All unvested equity incentives shall terminate on the Date of
Termination. In addition, all amounts contributed by the Company to the CAP for
the benefit of the Executive that have vested shall be paid out in accordance
with the terms of the CAP as in effect on the Date of Termination. The Executive
shall not be entitled to receive any unvested Company contributions to the CAP.




H. Following a Change in Control




1. If the Executive's termination of employment without Cause (pursuant to
Section VI.E) or for Good Reason (pursuant to Section VI.F) occurs within twelve
(12) months following a Change in Control, then the amounts payable pursuant to
Section VI.E or Section VI.F above, as the case may be, shall be referred to as
the "Change in Control Severance Amount," and shall be paid to Executive in a
lump sum no later than sixty (60) days following the Date of Termination, with
the date of such payment determined by the Company in its sole discretion.  In
addition, the Executive will receive an enhanced severance amount consisting of
six (6) additional months of the Executive's Base Salary (payable periodically
at regular payroll intervals, and commencing upon the first payroll period
occurring after the Change in Control Release Period (defined below) expires)
upon the Executive's execution of a full release of claims in favor of the
Company. Such release must be executed and become effective and any revocation
period must expire within sixty (60) days of the Date of Termination (the
"Change in Control Release Period") in order for the Executive to receive the
Executive's additional six (6) months of enhanced severance benefits.  Payments
pursuant to this Section VI.H shall be made in lieu of, but not in addition to,
any payment under any other paragraph of this Section VI.  Furthermore, all
outstanding stock options, restricted stock, restricted stock units and any
other unvested equity incentives shall vest and/or remain exercisable for their
stated terms solely in accordance with the terms of the award agreements to
which the Company and the Executive are parties on the Date of Termination. In
addition, all amounts contributed by the Company to the CAP for the benefit of
the Executive shall vest and thereafter be paid out in accordance with the terms
of the CAP as in effect on the Date of Termination.



9

--------------------------------------------------------------------------------

2. For the purposes of this Agreement, a "Change in Control" shall mean any of
the following events:




a. any person or entity, including a "group" as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended (the "Exchange Act"), other than
the Company or a wholly-owned subsidiary thereof or any employee benefit plan of
the Company or any of its subsidiaries, becomes the beneficial owner of the
Company's securities having 35% or more of the combined voting power of the then
outstanding securities of the Company that may be cast for the election of
directors of the Company (other than as a result of an issuance of securities
initiated by the Company in the ordinary course of business);




b. as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sales of assets or contested election, or
any combination of the foregoing transactions, less than a majority of the
combined voting power of the then outstanding securities of the Company or any
successor corporation or entity entitled to vote generally in the election of
the directors of the Company or such other corporation or entity after such
transaction are held in the aggregate by the holders of the Company's securities
entitled to vote generally in the election of directors of the Company
immediately prior to such transaction; or




c. during any period of two (2) consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company's stockholders, of each director of the Company
first elected during such period was approved by a vote of at least two-thirds
of the directors of the Company then still in office who were directors of the
Company at the beginning of any such period.



Notwithstanding the foregoing, to the extent that (i) any payment under this
Agreement is payable solely upon or following the occurrence of a Change in
Control and (ii) such payment is treated as "deferred compensation" for purposes
of Code Section 409A, a Change in Control shall mean a "change in the ownership
of the Company," a "change in the effective control of the Company," or a
"change in the ownership of a substantial portion of the assets of the Company"
as such terms are defined in Section 1.409A-3(i)(5) of the Treasury Regulations.


10

--------------------------------------------------------------------------------

3. Excise Tax Payment. If, in connection with a Change in Control, the Internal
Revenue Service asserts, or if the Executive or the Company is advised in
writing by an established accounting firm, that any payment in the nature of
compensation to, or for the benefit of, the Executive from the Company (or any
successor in interest) constitutes an "excess parachute payment" under Section
280G of the Code, whether paid pursuant to this Agreement or any other
agreement, and including property transfers pursuant to securities and other
employee benefits that vest upon a Change in Control (collectively, the "Excess
Parachute Payments") the Company shall pay to the Executive, a cash sum equal to
the amount of excise tax due under Section 4999 of the Code on the entire amount
of the Excess Parachute Payments (excluding any payment pursuant to this Section
VI.H.3) (the "Gross-up Amount").  The payment of the "Gross-up Amount" due to
the Executive under this Section VI.H.3 shall be paid as soon as reasonably
possible following demand of payment by the Executive, but in no event later
than December 31 of the year following the year (A) any tax is paid to the
Internal Revenue Service regarding this Section VI.H.3 or (B) any tax audit or
litigation brought by the Internal Revenue Service or other relevant taxing
authority related to this Section VI.H.3 is completed or resolved in accordance
with Treasury Regulation 1.409A-3(i)(1)(v).

I. Delay of Payments Pursuant to Section 409A.  It is intended that (1) each
installment of the payments provided under this Agreement is a separate
"payment" for purposes of Section 409A of the Code and (2) that the payments
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A of the Code provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v).  Notwithstanding anything to the
contrary in this Agreement, if the Company determines (i) that on the date the
Executive's employment with the Company terminates or at such other time that
the Company determines to be relevant, the Executive is a "specified employee"
(as such term is defined under Treasury Regulation 1.409A-1(i)) of the Company
and (ii) that any payments to be provided to the Executive pursuant to this
Agreement are or may become subject to the additional tax under Section
409A(a)(1)(B) of the Code or any other taxes or penalties imposed under Section
409A of the Code if provided at the time otherwise required under this Agreement
then such payments shall be delayed until the date that is six months after the
date of the Executive's "separation from service" (as such term is defined under
Treasury Regulation 1.409A-1(h)) with the Company, or, if earlier, the date of
the Executive's death.  Any payments delayed pursuant to this Section VI.I shall
be made in a lump sum on the first day of the seventh month following the
Executive's "separation from service" (as such term is defined under Treasury
Regulation 1.409A-1(h)), or, if earlier, the date of the Executive's death. In
addition, to the extent that any reimbursement, fringe benefit or other, similar
plan or arrangement in which the Executive participates during the term of
Executive's employment or thereafter provides for a "deferral of compensation"
within the meaning of Section 409A of the Code, such amount shall be paid in
accordance with Section 1.409A-3(i)(1)(iv) of the Treasury Regulations,
including (i) the amount eligible for reimbursement or payment under such plan
or arrangement in one calendar year may not affect the amount eligible for
reimbursement or payment in any other calendar year (except that a plan
providing medical or health benefits may impose a generally applicable limit on
the amount that may be reimbursed or paid), (ii) subject to any shorter time
periods provided herein or the applicable plans or arrangements, any
reimbursement or payment of an expense under such plan or arrangement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred, and (iii) any such reimbursement or payment
may not be subject to liquidation or exchange for another benefit.  In addition,
notwithstanding any other provision to the contrary, in no event shall any
payment under this Agreement that constitutes "deferred compensation" for
purposes of Section 409A of the Code and the Treasury Regulations promulgated
thereunder be subject to offset by any other amount unless otherwise permitted
by Section 409A of the Code.  For the avoidance of doubt, any payment due under
this Agreement within a period following Executive's termination of employment
or other event, shall be made on a date during such period as determined by the
Company in its sole discretion.



11

--------------------------------------------------------------------------------

VII. REPRESENTATIONS. The Executive represents and warrants that the Executive
is not a party to any agreement or instrument which would prevent the Executive
from entering into or performing the Executive's duties in any way under this
Agreement.




VIII. ASSIGNMENT, BINDING AGREEMENT. This Agreement is a personal contract and
the rights and interests of the Executive hereunder may not be sold,
transferred, assigned, pledged, encumbered, or hypothecated by the Executive,
except as otherwise expressly permitted by the provisions of this Agreement.
This Agreement shall inure to the benefit of and be enforceable by the Executive
and the Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amount would still be payable to the Executive
hereunder had the Executive continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the Executive's devisee, legatee or other designee or, if there is
no such designee, to the Executive's estate.



IX.            CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION



A. The Executive acknowledges that:




1. the business of providing Healthcare and/or well-being support services,
coaching or management in which the Company is engaged (the "Business") is
intensely competitive and that the Executive's employment by the Company will
require that the Executive have access to and knowledge of confidential
information of the Company relating to its business plans, financial data,
marketing programs, client information, contracts and other trade secrets, in
each case other than as and to the extent such information is generally known or
publicly available through no violation of this Agreement by the Executive;



12

--------------------------------------------------------------------------------

2. the use or disclosure of such information other than in furtherance of the
Business may place the Company at a competitive disadvantage and may do damage,
monetary or otherwise, to the Business; and




3. the engaging by the Executive in any of the activities prohibited by this
Section IX shall constitute improper appropriation and/or use of such
information. The Executive expressly acknowledges the trade secret status of the
Company's confidential information and that the confidential information
constitutes a protectable business interest of the Company. Other than as may be
required in the performance of the Executive's duties, Executive expressly
agrees not to divulge such confidential information to anyone outside the
Company without prior permission.




B. The "Company" (which shall be construed to include the Company, its
subsidiaries and their respective affiliates) and the Executive agree that for a
period of eighteen (18) months after the Date of Termination if the Executive's
employment is terminated under Sections VI.C, D, E, F or H, and for a period of
twenty-four (24) months after the Date of Termination if the Executive's
employment is terminated under Section VI.G, the Executive shall not:




1. engage in Competition, as defined below, with the Company or its subsidiaries
within any market where the Company is conducting the Business at the time of
termination of the Executive's employment hereunder. For purposes of this
Agreement, "Competition" by the Executive shall mean the Executive's being
employed by or acting as a consultant or lender to, or being a director,
officer, employee, principal, agent, stockholder, member, owner or partner of,
or permitting the Executive's name to be used in connection with the activities
of any entity engaged in the Business, provided that, it shall not be a
violation of this Section IX.B.1 for the Executive to become the registered or
beneficial owner of less than five percent (5%) of any class of the capital
stock of any one or more competing corporations registered under the Exchange
Act, provided that, the Executive does not participate in the business of such
corporation until such time as this covenant expires; and




2. The Executive further agrees that the Executive will not, directly or
indirectly, for the Executive's benefit or for the benefit of any other person
or entity, do any of the following:




a. solicit from any customer, doing business with the Company as of the Date of
Termination, business of the same or of a similar nature to the Business of the
Company with such customer;



13

--------------------------------------------------------------------------------

b. solicit from any known potential customer of the Company business of the same
or of a similar nature to that which, to the knowledge of the Executive, has
been the subject of a written or oral bid, offer or proposal by the Company, or
of substantial preparation with a view to making such a bid, proposal or offer,
within eighteen (18) months prior to the Date of Termination; or




c. recruit or solicit the employment or services of any person who was employed
by the Company as of the Date of Termination and is employed by the Company at
the time of such recruitment or solicitation.




3. The Executive acknowledges that the services to be rendered by the Executive
to the Company are of a special and unique character, which causes this
Agreement to be of significant value to the Company, the loss of which may not
be reasonably or adequately compensated for by damages in an action at law, and
that a breach or threatened breach by the Executive of any of the provisions
contained in this Section IX will cause the Company irreparable injury. The
Executive therefore agrees that the Company will be entitled, in addition to any
other right or remedy, to a temporary, preliminary and permanent injunction,
without the necessity of proving the inadequacy of monetary damages or the
posting of any bond or security, enjoining or restraining the Executive from any
such violation or threatened violations. The Executive acknowledges that the
terms of this Section IX and its obligations are reasonable and will not
prohibit the Executive from being employed or employable in the health care
industry.




C. If any one or more of the provisions contained in this Agreement shall be
held to be excessively broad as to duration, activity or subject, such
provisions shall be construed by limiting and reducing them so as to be
enforceable to the fullest extent permitted by law.




X. ENTIRE AGREEMENT. This Agreement, together with Exhibit A attached hereto,
contains all the understandings between the parties pertaining to the matters
referred to herein, and supersedes any other undertakings and agreements,
whether oral or written, previously entered into by them with respect thereto.
The Executive represents that, in executing this Agreement, the Executive does
not rely and has not relied upon any representation or statement not set forth
herein made by the Company with regard to the subject matter or effect of this
Agreement or otherwise and that Executive has had the opportunity to be
represented by counsel of the Executive's choosing.




XI. AMENDMENT OR MODIFICATION; WAIVER. No provision of this Agreement may be
amended or waived, unless such amendment or waiver is agreed to in writing,
signed by the Executive and by a duly authorized officer of the Company. No
waiver by any party hereto of any breach by another party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same time, any prior time or any subsequent time.



14

--------------------------------------------------------------------------------

XII. NOTICES. Any notice to be given hereunder shall be in writing and shall be
deemed given when delivered personally, sent by courier, facsimile or registered
or certified mail, postage prepaid, return receipt requested, addressed to the
party concerned at the address indicated below or to such other address as such
party may subsequently give notice in writing:



            To the Executive
at:                                                                                                  To
the Company at:


Matt Michela
Address on file
Healthways, Inc.
701 Cool Springs Blvd.
Franklin, TN 37067
Attn: CEO
w/copy to Legal Department






Any notice delivered personally or by courier shall be deemed given on the date
delivered. Any notice sent by facsimile, registered or certified mail, postage
prepaid, return receipt requested, shall be deemed given on the date transmitted
by facsimile or mailed.




XIII. SEVERABILITY. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid and
unenforceable, shall not be affected thereby, and each provision hereof shall be
validated and shall be enforced to the fullest extent permitted by law.




XIV. SURVIVORSHIP. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.




XV. GOVERNING LAW; VENUE. This Agreement will be governed by and construed in
accordance with the laws of the State of Tennessee, without regard to the
principles of conflicts of law thereof, and venue shall be the United States
District Court for the Middle District of Tennessee.




XVI. HEADINGS. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.



15

--------------------------------------------------------------------------------

XVII. COUNTERPARTS. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
effective as of date set forth above.


                                                                                                                HEALTHWAYS,
INC.


By:  /s/ Ross Scott
Name:  Ross Scott
Title:   Senior Vice President, Human Resources



                                                                                                                EXECUTIVE


/s/ Matt Michela   
Matt Michela















 
16

--------------------------------------------------------------------------------


EXHIBIT A


Exceptions


Notwithstanding anything in the Agreement to the contrary, the following terms
are also part of the Agreement and supersede any contradictory term contained
therein:


 
 

 
17




--------------------------------------------------------------------------------










